SOMMERVILLE, J.
[1] Appellee’s motion to dismiss the appeal in this case is based, on the ground that the transcript is incomplete, in that it does not contain certain documents offered in evidence during the trial. The transcript was made by the clerk of court under written instructions given to him by counsel for appellant; and Act No. 229 of 1910, p. 388, provides that:
When the transcript is “so prepared the appeal will not be dismissed on the ground of the transcript being defective, but the parties * * * shall have the right to cause to be filed thereafter any omitted portion of the record as a supplemental transcript.”
The right is reserved to the parties to the record to cause any omitted portion of the record to be filed as á supplemental transcript, if it shall appear that the same is needed for the proper disposition of the cause.
The motion to dismiss is denied.